Citation Nr: 0002073	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of multiple joints.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  Service connection for degenerative joint disease was 
denied originally by the RO in February 1951.  The appellant 
received timely notice of that decision, but did not file a 
timely appeal; therefore, the RO's decision became final.

2.  Evidence associated with the claims file since the 
February 1951 decision is so significant that it must be 
considered in order to decide fairly whether the appellant is 
entitled to service connection for degenerative disc disease.

3.  Evidence of record suggests that the appellant currently 
suffers from degenerative joint disease and that this 
disorder may be related to his period of active service.


CONCLUSIONS OF LAW

1.  The RO's February 1951 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

2.  The evidence received since the RO's last final denial 
decision is new and material, and thus, serves to reopen the 
appellant's claim for service connection for a degenerative 
joint disease.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for 
degenerative joint disease is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, the appellant seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Such a disability is termed 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors but basically means 
that that facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (1999).

In the instant case, the RO denied the appellant's claim for 
service connection for degenerative joint disease in February 
1951.  At that time, the RO considered VA records for the 
period from November 1950 to January 1951 and the appellant's 
service medical records.  The RO denied the claim on the 
basis that the appellant's disorder was not incurred in 
service.  The appellant did not timely appeal the RO's 
decision and hence, it is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).  The claim may 
be reopened only if new and material evidence is presented.  
38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
third, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide fairly the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).  

With the above-cited facts for consideration, the Board will 
reopen the claim.  When read together with the appellant's 
contentions on appeal, the Board concludes that the new 
evidence submitted or associated with the record since the 
February 1951 decision is so significant that it must be 
considered in order to decide the merits of the claim fairly.  
Specifically, an April 1998 letter from Dr. G. M. Chandler, 
D.C., indicates that the appellant currently suffers from 
degenerative joint disease, and states that it is "obvious" 
that this disease began while the appellant was on active 
duty.  Likewise, a notation on an April 1998 VA treatment 
record states that it could be assumed that the veteran 
developed degenerative joint disease while in service.  This 
evidence is both "new" in the sense that it was not of 
record at the time of the prior denial of this claim, and it 
is probative - the evidence provides a possible medical link 
showing that the treatment for degenerative joint disease 
years after service was attributable to an incident or event 
of the appellant's military service.  Accordingly, the Board 
concludes that the appellant has submitted evidence which is 
new and material such as to form the basis to reopen and 
review the previously denied claim seeking entitlement to 
service connection for a degenerative joint disease.

When the Board determines, as in this case, that new and 
material evidence has been presented or secured, the Board 
must then determine whether the claim as reopened is well 
grounded (after ensuring the duty to assist under 38 C.F.R. 
§ 5107(b) is discharged), and if it is, the Board must then 
evaluate the merits of the claim.  Winters v. West, No. 97-
2180 (U.S. Vet. App. Feb. 17, 1999).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom., the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, under 
38 U.S.C.A. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the question that must be resolved in this 
appeal is whether the appellant has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (2) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

In the instant case, all three elements of a well grounded 
claim have been established - the April 1998 letter from Dr. 
Chandler and the April 1998 VA outpatient report suggest that 
the appellant currently suffers from degenerative joint 
disease.  The letter from Dr. Chandler and the aforementioned 
April 1998 VA outpatient report notation provide some medical 
evidence of in-service incurrence of the disorder and of a 
nexus between the current disorder and military service.  
This evidence is presumed credible for the purposes of the 
well grounded determination.


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection degenerative joint disease.  The 
claim of entitlement to service connection for degenerative 
joint disease is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
degenerative joint disease is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

It is noted that the statement from Dr. Chandler notes that 
he has treated the veteran for several years, ending in 1993.  
It is unclear what the nature of the treatment was, or when 
it began.  Copies of the records should be obtained as they 
may be probative to this claim.

In addition, there is no recent medical evidence that clearly 
establishes the extent of the degenerative joint disease that 
may now be present. 

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should obtain and 
associate with the claims file any 
records relating to the veteran's 
treatment by Dr. G. M. Chandler, 
D.C.  The appellant's assistance 
should be requested as needed.  In 
addition, the RO should obtain and 
associate with the claims file any 
records relating to the veteran's 
treatment for degenerative joint 
disease at VA medical facilities.  
To the extent there is an attempt 
to obtain records that is 
unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2. The appellant should be scheduled 
for an appropriate VA examination 
in order to determine the nature, 
extent, and etiology, of any 
arthritis in his joints.  
Initially, the examiner is 
requested to review the claims 
file, including all service medical 
and post-service medical reports of 
record and adequately summarize all 
of the relevant history, including 
relevant treatment and diagnoses 
regarding the appellant's 
degenerative joint disease.  Then, 
after reviewing the record and 
examining the veteran, the examiner 
is requested to provide an opinion 
as to the nature, extent, etiology, 
and severity of all symptomatology 
of the appellant's degenerative 
joint disease.  Specifically, an 
opinion should be entered as to 
whether the disorder is more likely 
than not related to service.  
Comment on the opinions on file is 
requested as appropriate.  If this 
matter cannot be medically 
determined without resort to mere 
conjecture, this should be 
commented upon in the report.  If 
additional examinations are deemed 
necessary, they should be 
scheduled.  The claims file must be 
made available to the examiner for 
review purposes prior to the 
examination, and the complete 
examination report should be 
associated with the claims file.

3. The appellant should be advised 
that while the case is on remand 
status, he is free to submit 
additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 
(1992).

4. The RO should then readjudicate the 
issue of entitlement to service 
connection for degenerative joint 
disease.  In the event the benefits 
sought are not granted, the 
appellant and his representative 
should be provided with a 
supplemental statement of the case 
and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until he is notified.  The Board 
intimates no opinion as to the outcome of this case by the 
action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



